DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species A and AA in the reply filed on September 8, 2022 is acknowledged.
Claims 4 and 9-10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on September 8, 2022.
Claim Objections
Claim 14 is objected to because of the following informalities:  line 2 states “wherein the operating member is an operating member” which is redundant.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 5-8 and 11-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites an interference prevention section “that prevents an interference with the movable member” which is unclear and vague.  It is unclear how or what interference is being prevented and between what components the claim is referring to?  The claim currently may be interpreted, wherein interference from any outside influence on the moveable member is prevented, which undoubtedly is not reasonable to assume nor is supported by the specification and drawings.  In view of the specification, it appears the interference prevention section is used to prevent a guidewire and/or guidewire locking member from interfering with back and forth movement of the moveable member, however the claim currently fails to positively or functionally define the interference prevention section as doing so.   Appropriate clarification and correction is required.  
Claims 2-3, 5-8 and 11-15 are rejected as being necessarily dependent upon claim 1.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5-8 and 11-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2017/011535 to Rahimzadeh et al. 
In regard to claim 1, Rahimzadeh et al. disclose an endoscope 1310 comprising: an operation section 1323 provided with an operating member; an insertion section 1312 that is provided on a distal end side of the operation section and that is inserted into a subject; a treatment tool erecting base 1302 provided at a distal end part of the insertion section (see Fig. 13a and para 0070); a movable member 500 that is arranged to be exposed to outside of the operation section and that moves in association with an operation of the operating member (see Fig. 6 and para 0064); an erecting operation wire 510 that is coupled to the treatment tool erecting base at a distal end side thereof, that is coupled to the movable member at a proximal end side thereof, and that is pushed/pulled in accordance with a movement of the movable member to move the treatment tool erecting base; an attachment member 514 that is provided at a proximal end of the erecting operation wire and that is engaged with the movable member in an attachable/detachable manner (See paragraph 0064); and an interference prevention section 520 that is provided at a position of the operation section on a proximal end side with respect to the movable member and that prevents an interference with the movable member (See Fig. 6a).  It is noted, as broadly as claimed, connector 520 is a “interference prevention section” as it prevents a user from grasping the moveable member 500 and interferent movement thereof, since the claim does not positively define what is being preventing from interfering with the moveable device.  
In regard to claim 2, Rahimzadeh et al. disclose an endoscope, wherein the interference prevention section is configured of an interference prevention wall vertically extending from an outer wall surface of the operation section (See Figs. 3-6 and 12, 13a-c).
In regard to claim 3, Rahimzadeh et al. disclose an endoscope, wherein the interference prevention wall is configured of an interference prevention plate formed in a ring shape around the outer wall surface of the operation section (See Figs. 3-6 and 12, 13a-c).
In regard to claim 5, Rahimzadeh et al. disclose an endoscope, wherein the operation section has an operation section main body provided with the operating member, a holding part connected to the operation section main body, and an extension part extending from the holding part toward a distal end side, wherein the extension part is provided with the movable member, and wherein the interference prevention section is provided at a connection portion between the extension part and the holding part (See Figs. 13a-c).
In regard to claim 6, Rahimzadeh et al. disclose an endoscope, wherein an engagement hole 513 is provided in one of the movable member and the attachment member, and an engagement portion 518 that is engaged with the engagement hole in an attachable/detachable manner is provided at the other one (See Figs. 6a-b and para 0064).
In regard to claim 7, Rahimzadeh et al. disclose an endoscope, wherein the engagement portion is provided with an elastic deformation portion that is elastically deformed and engaged with the engagement hole (See Figs. 6a-b and para 0064).
In regard to claim 8, Rahimzadeh et al. disclose an endoscope, wherein a pair of claw portions are formed at the elastic deformation portion, the pair of claw portions being elastically deformable and configured to be latched to an edge portion of the engagement hole, the pair of claw portions being displaced in directions to move toward each other by elastic deformation when the engagement portion is engaged with or disengaged from the engagement hole (See Figs. 6a-b and para 0064).
In regard to claim 11, Rahimzadeh et al. disclose an endoscope, comprising: an engagement member provided at a distal end of the erecting operation wire; and a housing groove that is provided in the treatment tool erecting base and that is engaged with the engagement member in an engageable/disengageable manner (See Figs. 9a-b and para 0067)
In regard to claim 12, Rahimzadeh et al. disclose an endoscope comprising: a proximal end opening provided in the operation section; a distal end opening 830 provided in the distal end part; and an erecting operation wire channel that is provided in the insertion section and that causes the proximal end opening to communicate with the distal end opening, wherein the erecting operation wire is inserted through the erecting operation wire channel, has the distal end side that is arranged outside the distal end opening and that is coupled to the treatment tool erecting base, and has the proximal end side that is arranged outside the proximal end opening and that is coupled to the movable member (See Figs. 9a-b and para 0067). 
In regard to claim 13, Rahimzadeh et al. disclose an endoscope, wherein the movable member is rotatably provided while a direction perpendicular to an axial direction of the erecting operation wire serves as a rotation axis (See Figs. 6a-b and para 0064).
In regard to claim 14, Rahimzadeh et al. disclose an endoscope, wherein the operating member is an operating member rotatably supported by the operation section, and wherein the endoscope comprises a first conversion mechanism that converts a rotational motion of the operating member into a linear motion, a drive member that is linearly driven by the first conversion mechanism, and a second conversion mechanism that converts a linear motion of the drive member into a rotational motion to rotate the movable member (See Figs. 13a-c and para 0070).
In regard to claim 15, Rahimzadeh et al. disclose an endoscope, wherein the second conversion mechanism includes a speed reduction mechanism (See Figs. 13a-c and para 0070).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J KASZTEJNA whose telephone number is (571)272-6086. The examiner can normally be reached M-F, 7AM--3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on (571) 272-4761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW J KASZTEJNA/Primary Examiner, Art Unit 3799                                                                                                                                                                                                        
9/21/2022